Case 1:14—cv-00281-UNA Document 3 Filed 02/21/14 Page 1 of 2

FILED

UNITED STATES DISTRICT COURT CI k  2 I 
‘ Bf, . .Dl
FOR THE DISTRICT OF COLUMBIA Courtstarthe  2f
David Earl Wattleton, )
)
Plaintiff, )
)
v ) Civil Action No. /¢"an/
)
)
Eric IIimpton Holder, Jr., )
)
Defendant. )

MEMORANDUM OPINION

The plaintiffis an individual civilly committed pursuant to 18 U.S.C § 4243 at the
Federal Medical Center in Rochester, Minnesota. He has submitted an “Emergency Application
for Expedited Mandatory Preliminary Injunctive Relief and Declaratory Judgment and
Damages,” construed as a complaint, in which he again claims that “the term ‘writ of habeas
corpus’ as used in sub~section (g) of [18 U.S.C. § 4247] is unconstitutionally vague and should
be stuck dOWn . . .  Id. at 1. The plaintiff has already unsuccessfully litigated this issue. See
Wattleton v. Holder, No. 13-0375, 2013 WL 1222943 (D.D.C. Mar. 22, 2013). aff’d, 534 Fed,

Appx. 3 (DC. Cir. 2013). Hence, this case will be dismissed as procedurally barred.
Under the principle of resjua’icata, a final judgment on the merits in one action “bars any
further claim based on the same ‘nucleus of facts’ . . .  Page v. United States, 729 F.2d 818,

820 (DC. Cir. 1984) (quoting Expert Elea, Inc. v. Levine, 554 F.2d 1227, 1234 (DC. Cir.

1977)). Res judicata bars the relitigation “of issues that were or could have been raised in [the
prior] action.” Drake v. FAA, 291 F.3d 59, 66 (DC. Cir. 2002) (emphasis in original) (citing

Allen v. McCurry, 449 US. 90, 94 (1980)); see 1AM. Nat 'l Pension Fund v. Indus. Gear Mfg.
I

 

Case 1:14-cv—00281-UNA Document 3 Filed 02/21/14 Page 2 of 2

Co., 723 F.2d 944, 949 (DC. Cir. 1983) (noting that resjudicata “forecloses all that which might
have been litigated previously”); accord Crowder v. Bierman. Geesing, and Ward LLC, 713 F .
Supp. 2d 6, 10 (D.D.C. 2010). Although resjudicaia is an afﬁrmative defense that typically
must be pied, courts “may raise the res judicata preclusion defense sua sponte," Rosendahl v.
Nixon, 360 Fed. Appx. 167, 168 (DC. Cir. 2010) (citing Arizona v. California, 530 US. 392,
412-13 (2000); Brown v. D. C., 514 F.3d 1279, 1285—86 (DC. Cir. 2008)), and a “district court

may apply res judicata upon taking judicial notice of [a] [party’s] previous case,” Tinsley v,

Equifax Credit Info. Serv’s, Inc., No. 99-7031, 1999 WL 506720 (DC. Cir. June 2, 1999) (per
curiam) (citing Gullo v. Veterans Cooperative Housing Ass'n, 269 F.2d 517 (DC. Cir. 1959) (per

curiam)). Resjudicala therefore forecloses this action.1

ﬂames Iiiéiiiéi Judge

nit

    

Date: January .97 ,2014

 

l A separate Order accompanies this Memorandum Opinion.

2